
	
		II
		110th CONGRESS
		2d Session
		S. 3484
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2008
			Mr. Specter (for
			 himself, Mr. Harkin,
			 Mr. Roberts, Mr. Rockefeller, Mr.
			 Wyden, and Mr. Smith)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for a delay in the phase out of the hospice
		  budget neutrality adjustment factor under title XVIII of the Social Security
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Hospice Protection Act of
			 2008.
		2.Delay in phase out of
			 the hospice budget neutrality adjustment factorNotwithstanding any other provision of law,
			 including the provisions contained in the final rule published on August 8,
			 2008, on pages 46464 through 46522 of volume 73, Federal Register (relating to
			 part 418 of title 42, Code of Federal Regulations), the Secretary of Health and
			 Human Services shall not take any action to phase out or eliminate the budget
			 neutrality adjustment factor in the Medicare hospice wage index prior to
			 October 1, 2009.
		
